[Western Reserve Life Assurace Co. of Ohio letterhead] March 5, VIA EDGAR FILING Securities and Exchange Commission 100 F Street, N. W. Washington, D.C. 20549 Re:WRL Series Life Corporate Account (File No. 333-57681\811-08833) Dear Commissioners: On behalf of WRL Series Life Corporate Account ("separate account") of Western Reserve Life Assurance Co. of Ohio, herein incorporated by reference are the Annual Reports for the underlying funds of the separate account for filing with the Securities and Exchange Commission pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). The funds are as follows: AIM Variable Insurance Funds – AIM V.I. Capital Appreciation Fund (Series I Shares) AIM Variable Insurance Funds – AIM V.I. Dynamics Fund (Series I Shares) AIM Variable Insurance Funds – AIM V.I.Financial Services Fund (Series I Shares) AIM Variable Insurance Funds – AIM V.I. Global Health Care Fund (Series I Shares) AIM Variable Insurance Funds – AIM V.I.Small Cap Equity Fund (Series I Shares) AIM Variable Insurance Funds – AIM V.I.Technology Fund (Series I Shares) American Funds Insurance Series – AFIS Global Small Capitalization Fund (Class 2) American Funds Insurance Series – AFIS Growth Fund (Class 2) American Funds Insurance Series – AFIS International Fund (Class 2) American Funds Insurance Series – AFIS New World Fund (Class 2) DFA Investment Dimensions Group, Inc. – DFA VA Global Bond Portfolio DFA Investment Dimensions Group, Inc. – DFA VA International Small Portfolio DFA Investment Dimensions Group, Inc. – DFA VA International Value Portfolio DFA Investment Dimensions Group, Inc. – DFA VA Short-Term Fixed Portfolio DFA Investment Dimensions Group, Inc. – DFA VA U.S. Large Value Portfolio DFA Investment Dimensions Group, Inc. – DFA VA U.S. Targeted Value Portfolio DWS Investments VIT Funds – DWS Equity 500 Index VIP (Class A) DWS Investments VIT Funds – DWS Small Cap Index VIP (Class A) Fidelity Variable Insurance Products Funds – Fidelity VIP Balanced Portfolio (Initial Class) Fidelity
